Citation Nr: 0721844	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a low back disorder.  

2.  Entitlement to an initial rating in excess of 10 percent 
prior to March 3, 2004 and in excess of 30 percent thereafter 
for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to July 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  On March 7, 2007, on the record at the Board hearing 
conducted that date, and in a statement dated on March 7, 
2007, prior to the promulgation of a decision on appeal, the 
veteran notified the Board of her request to withdraw her 
appeal of the issue regarding entitlement to an initial 
rating in excess of 20 percent for her service-connected low 
back disability.  

2.  Prior to March 3, 2004, the veteran's major depressive 
disorder is no more than mild.  

3.  From March 3, 2004, the veteran's major depressive 
disorder is manifested by irritability, aggression, auditory 
hallucinations, intrusive thoughts, and panic attacks, 
consistent with a finding of occupational and social 
impairment with moderately reduced reliability and 
productivity; the evidence of record does not show 
occupational and social impairment with deficiencies in most 
areas, or total occupational and social impairment.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of the 
substantive appeal on the issues of entitlement to an initial 
disability rating in excess of 20 percent for a low back 
disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).  

2.  The criteria for an initial evaluation in excess of 10 
percent for major depressive disorder prior to March 3, 2004 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 
4.125 - 4.130, Diagnostic Code 9434 (2006).  

3.  The criteria for an initial evaluation of 50 percent for 
major depressive disorder from March 3, 2004 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, 
Diagnostic Code 9434 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An Initial Rating in Excess of 20 Percent for a Low Back 
Disorder

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also 38 
C.F.R. § 20.202 (the Board may dismiss any appeal which fails 
to allege specific error or fact of law in the determinations 
being appealed).  A substantive appeal may be withdrawn as to 
any or all issues at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal 
may be made by the appellant or by his or her authorized 
representative, and if done on the record at a hearing, it 
need not be in writing.  38 C.F.R. § 20.204(a).  At the March 
7, 2007, hearing before the Board, while on the record, the 
appellant withdrew her appeal for entitlement to an initial 
disability rating in excess of 20 percent for a low back 
disorder.  She also submitted her request in a written 
statement of the same date at the hearing.  Hence, there 
remain no allegations of error of fact or law for appellate 
consideration in the appeal of that issue. Accordingly, the 
Board does not have jurisdiction to review the appeal and the 
appeal as to that issue is dismissed.

An Increased Initial Rating for Major Depressive Disorder 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In January 2002, the RO granted service connection for major 
depressive disorder and assigned a 10 percent evaluation 
effective from July 18, 2000.  In January 2005, the RO 
increased the veteran's rating to 30 percent effective from 
March 3, 2004.  

The General Rating Formula for Mental Disorders provides a 10 
percent rating for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  With occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.  A 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideations; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike settings); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Code 9434.  

Prior to March 3, 3004 

The record shows that the veteran was examined by VA in 
December 2001.  It was noted that she was taking Zoloft.  She 
was described as being clean, friendly and accommodating, 
without thought disorder or psychiatric symptoms then or in 
the past.  She denied suicidality.  The finding was, 
depression, partially treated with 50 mgs of Zoloft.  Her GAF 
was noted to be 68. 

VA outpatient treatment records show that the veteran denied 
suicidal ideation in October 2001.  In August 2003, she was 
noted to be adequately dressed and groomed.  Her affect was 
appropriate and she denied feeling depressed.  There was no 
evidence of overt psychosis, depression or anxiety.  Her GAF 
was 60.  The examiner diagnosed major depressive disorder and 
she was continued on medication. 

In December 2003 the veteran underwent a VA psychiatric 
examination.  She reported working as a health care 
technician and that she gets some depression at times.  She 
reported taking 100 mgs of Zoloft per day.  She reported that 
she lived with her 5 year old son, reads, does puzzles, and 
goes to church.  She also noted that she will occasionally go 
to New York to visit her family.  On examination she was 
neatly groomed and dressed.  Her attitude was friendly, 
pleasant, polite and cooperative.  Her grammar was good and 
she was spontaneous and logical.  There was no pressured 
speech, flight of ideas or loose associations.  There were no 
hallucinations, delusions, paranoia of ideas of reference.  
She was not homicidal or suicidal.  She was noted to have 
mild depression and mild anxiety.  The veteran was oriented 
time four and alert.  The finding was major depressive 
disorder and the GAF was 60.  

On VA outpatient treatment in December 2003, the veteran 
reported that she was doing okay, and voiced no major 
problems or concerns.  It was noted that the veteran was 
stable on meds and supportive therapy, and employed as a 
health technician.  Her GAF was noted as 60.  

Under DSM-IV, GAF scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  See 38 C.F.R. 
§ 4.130 [incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes].

Accordingly, the Board finds that overall, the veteran's 
symptoms due to depression have remained not more than mild 
throughout the appeal period prior to March 3, 2004, and she 
also indicated in October 2001 that she did not feel 
depressed.  It is noted that she has been assigned a GAF of 
60 during this time frame.  According to the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  However, the GAF score assigned in a 
case is not dispositive of the evaluation issue; rather, they 
must be considered in light of the actual symptoms of the 
veteran's disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a).  Here, the 
documented findings do not support a finding that rating 
beyond 10 percent is warranted.  During this period of time, 
the veteran was working and she was well groomed and without 
speech problems, panic attacks, memory loss, or chronic sleep 
impairment.  Thus, the evidence does not support a higher 
rating prior to March 3, 2004. 

From March 3, 2004

At the time of her VA outpatient treatment on March 3, 2004, 
the veteran was married, with a young son.  She reported 
having a panic attack that morning, as well as stress.  She 
was alert and oriented with coherent speech and logical 
thoughts. Her hygiene was intact and there was no evidence of 
psychosis or thought disorder.  Her affect was mostly 
appropriate to topic.  The veteran's mood was mildly 
anxious/depressed and she was noted to have fleeting suicidal 
ideation in the past.  On VA outpatient treatment on March 
31, 2004, the veteran reported feeling stressed and it was 
noted that other than anxiety a prime symptom was nightmares.  
Her affect was noted to be less constricted and her mood was 
noted to be mildly anxious.  In April 2004, VA outpatient 
records show that the veteran complained of being forgetful.  
The veteran's affect was noted to be in fair control and only 
mildly constricted.  Her mood was anxious/stressed and no 
suicidal/homicidal intent was expressed.  In May 2004, the 
veteran reported having marital problems.  The veteran's mood 
was noted to be initially anxious/frustrated, but seemed 
improved by the end of the session.  In August 2004, the 
veteran reported that her memory was bad, and in September 
2004, her mood was noted to be anxious/depressed at times.  

On VA examination in December 2004, it was noted that the 
veteran is employed as a health care technician, and lives 
with her husband and son.  It was noted that she was neatly 
groomed and dressed.  She had good grammar and good 
vocabulary.  She was spontaneous and logical.  There were no 
hallucinations, delusions, paranoia or ideas of reference.  
She had some mild depression, with panic attacks about once a 
week that last about 20 minutes each.  She was oriented times 
four and alert.  The diagnosis was major depressive disorder, 
chronic and the GAF was 50.  

VA outpatient treatment shows that in July 2006, the veteran 
had separated from her husband, and the veteran reported that 
Celexa had really helped her.  She denied feeling depressed.  
Her GAF was 60.  She was to stay on her current medication 
since she was stable.  On August 8, 2006, the veteran 
reported that her coworkers noticed that she was more 
aggressive and snappy over the last few weeks which coincided 
with her being switched from Zoloft to Celexa.  The veteran 
requested to be put back on Zoloft.  She was to pick up the 
Zoloft the next day, discontinue the Celexa and restart 
Zoloft. On August 16, 2006, it was noted that the veteran was 
divorced.  Her Zoloft was increased to 150 mgs.  On August 
24, 2006, she was treated and her Zoloft dosage was increased 
to 200 mgs to help with her depression.  In September 2006, 
she reported that she was doing okay, but sometimes got 
frustrated and depressed.  She denied suicidal plans.  Her 
GAF was noted to be 55. 

When examined by VA in November 2006, the veteran reported 
that she felt that the medication she takes was helping.  She 
reported having some problems with aggressiveness and 
irritability at work with complaints by her coworkers of 
being afraid to work with her.  She gave a history of hearing 
sirens and having intrusive thoughts to kill herself.  She 
reported that she changed medication which has helped.  It 
was noted that sleep was better, suicidal ideation had 
dissipated, her energy was better and irritability at work 
was better.  On examination, it was noted that the veteran 
was clean, neatly groomed and appropriately dressed.  Her 
affect was normal, and her mood was good.  Her attention was 
intact and she was oriented to person, place and time.  There 
were no homicidal or suicidal thoughts, and her memory was 
intact.  The diagnosis was, major depressive disorder, and 
her GAF score was 55.  The examiner indicated that there was 
not total occupational and social impairment due to mental 
disorder, that mental disorder signs and symptoms did not 
result in deficiencies in judgment, thinking, family 
relations, work, mood or school, and that there was reduced 
reliability and productivity due to mental disorder symptoms.  

A November 2006 VA treatment note indicates that the veteran 
reported feeling "fantastic" and "better."  In January 
2007, however, it was noted that she started having panic 
attacks two or three times a week.  Her depressive symptoms 
were noted to be fair control at that time.  The examiner 
indicated that there was reduced reliability and productivity 
due to mental disorder symptoms.   Later that same month she 
reported that she had not had any panic attacks that week.  
In February 2007, she reported that her panic attacks were 
under control.  Her GAF was 55.  Later than same month, she 
reported that she had several panic attacks that week and 
that she had been hearing voices since July 2006 and seeing 
things.  She noted that her mother was living with her and 
assisting her.  The examiner recommended inpatient 
hospitalization.  

Taking into account all relevant evidence noted above, the 
Board finds that the veteran would be more properly rated as 
50 percent disabled for her service connected major 
depressive disorder.  She has been consistently found to have 
a GAF of 55, which is indicative of moderate symptomatology, 
has panic attacks more than once a week, complains of memory 
problems, and has difficulty establishing and maintaining 
effective work and social relationships.  An examiner has 
noted that she has reduced reliability and productivity due 
to mental disorder symptoms.  

Also of note is the veteran's hearing testimony offered 
before the undersigned in March 2007.  During that hearing, 
the veteran testified that she had problems getting along 
with people at work, including anger and aggressiveness, and 
that she had few friends.  She reported that she had auditory 
hallucinations, and some suicidal ideations.  

Considering all symptomology of record, the Board finds the 
veteran's level of symptomatology to be consistent with a 
finding of occupational and social impairment with reduced 
reliability and productivity, such that a 50 percent rating 
would be warranted.  However, the Board does not find this 
symptomatology consistent with a finding of occupational and 
social impairment with deficiencies in most areas, such that 
a 70 percent rating would be warranted.  In this regard, the 
veteran is employed, has been able to maintain a relationship 
her son and mother, attends church and does not appear to 
have any obsessional rituals.  While suicidal ideation was 
noted, she has not been found to have any impairment in 
thought processing or communication, and had adequate insight 
and judgment.  Her personal appearance is not shown to be 
neglected, and while irritable she is not violent.  She does 
not experience near continuous panic or depression.  
Therefore, the Board finds the veteran's symptomatology for 
this time period warrants no more than a 50 percent 
evaluation.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In March 2001, the veteran claimed service connection for 
major depressive disorder.  There is a copy of an undated 
letter in the file thereafter that informs the veteran 
regarding VA's duties, the information needed to substantiate 
her claim, how she could help, what had been done, and what 
the evidence had to show.  She was informed that she should 
provide copies of any records that the veteran had in her 
possession.  Because this letter is undated, it is unclear 
whether it preceded the January 2002 decision granting 
service connection.  However, when the veteran disagreed with 
the rating assigned after the RO granted service connection 
for her major depressive disorder, she was subsequently sent 
a notice letter in August 2003, which addressed her rating 
for her major depressive disorder.  The RO's letter described 
the evidence needed to support the veteran's claim, informed 
the veteran of the status of her claim and how she could 
help, what VA was responsible for, and how she could help.  
Additionally, another notice was sent to her informing her 
what VA still needed from her, including that she should send 
any evidence she had in her possession to VA, as well as how 
she could help VA and how VA could help her and what the 
evidence had to show.  Thus the requisite notice was 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and she 
had ample time in which to respond to the notice letter.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of this claim.  Mayfield, Id.  
The Board finds that the present adjudication of the issue on 
appeal will not result in any prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the veteran in this regard was sent in a 
March 2006.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, she 
has been examined, and records have been obtained.  She has 
not identified any records which could be pertinent to this 
claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  It is noted that the veteran was informed by the 
undersigned at the hearing in March 2007 of evidence which 
she could secure and submit to assist in this claim.  The 
record was held open for 60 days to allow her the time to 
submit this evidence.  No additional evidence has been 
received.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.  


ORDER

The appeal of entitlement to an initial disability rating in 
excess of 20 percent for a low back disorder is dismissed.

An initial rating in excess of 10 percent prior to March 3, 
2004 for major depressive disorder is denied.  

An initial rating of 50 percent from March 3, 2004 for major 
depressive disorder is granted subject to the laws and 
regulations governing the payment of monetary benefits.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


